United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1423
                                   ___________

United States of America,               *
                                        *
              Appellee,                 * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Arkansas.
                                        *
Juan Parra,                             *     [UNPUBLISHED]
                                        *
              Appellant.                *
                                   ___________

                           Submitted: August 26, 2003
                               Filed: September 5, 2003
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Juan Parra pleaded guilty to aiding and abetting methamphetamine distribution.
Parra's November 2000 sentence included a fine of $5,000, due in full immediately
but payable during and after incarceration. Two years later, Parra moved to stay
execution of the fine. The district court* denied the motion, and Parra appeals.

      We conclude Parra cannot now directly challenge the imposition of the fine,
because he had only 10 days from the entry of the judgment to appeal it. See Fed. R.

      *
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
Crim. P. 4(b)(1)(A). Even if we construe Parra's motion to stay as a 28 U.S.C. § 2241
attack on the collection of the fine, the motion is meritless because the Federal
Bureau of Prisons has discretion to make prisoners pay on an installment basis fines
due in full immediately. See Matheny v. Morrison, 307 F.3d 709, 712 (8th Cir.
2002).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-